Per Curiam,
The learned judge below, specially presiding, found that the testator “appeared at the office of his attorney, unaccompanied by any person, and gave directions concerning the disposition he desired to .make of his property by will. The will was drawn in accordance with the directions received by the attorney. It was, on a subsequent visit to- the office of the attorney, read to the testator, and, upon being asked if that was the disposition of his property intended, he replied that it was. He desired certain persons to witness the will, and the will was taken by the testator and the son of the attorney who drew it to the store of the witnesses and there signed after the testator had declared it was his will. The attorney who drew the will, his son, and the two witnesses all testify that the testator was not intoxicated; that he was mentally capable at the time of its execution to dispose of his property by last will and testament.” In view of the testimony that, though the testator was a man of intemperate habits, he was at the time of the execution of his will perfectly sober and sane and understood exactly what he was doing, the issue asked for was properly refused: Tasker’s Est., 205 Pa. 455.
Appeal dismissed at appellant’s costs.